Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/25/2022 was filed after the mailing date of the Notice of Allowance on 11/17/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The references in the IDS are not seen to intervene in the Notice of Allowance, based on claim amendments dated 10/26/2021.
Response to Amendment
The examiner acknowledges amendments dated 10/26/2021. With the amendments, claims 1-6 remain pending.  Claims 1-6 are amended. The amendments have been accepted as proper in that no new material has been added.
Response to Arguments
Applicant’s arguments, see Remarks, filed 10-26-2021, with respect to claims 1-6 have been fully considered and are persuasive.  The rejections presented to the previous version of the claims are overcome and the case in now in condition for allowance.
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for an insulating member inserted into a slot of an iron core of a rotary electric machine and thereby insulating the iron core from a coil disposed in the slot, comprising: 
a sheet-shaped insulating base material having a first surface and a second surface; and 
an adhesive layer which is provided on both the first surface and the second surface of the insulating base material and formed of an adhesive, 
wherein the adhesive layer is provided with an exposed section which extends in an axial direction of the iron core and in which the insulating base material is exposed from the adhesive,  

the exposed section is disposed at a corner portion of the slot.
Claim 1 of the current application is closely related to the parent application 16,477,272 that is now patented as patent 11,190,074, but is cites further limitations and distinguishes over the parent case.  The amendment distinguishes over the key reference Toyota Motor JP2013/9499. Claim 1 is considered non-obvious with respect to the closest related. 
Claims 2-6 each cited the subject matter of claim 1, and further distinguishing subject matter.  Claims 2-6 are considered non-obvious with respect to the closest related subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        February 7, 2021